Appellant brought this action to foreclose a mechanic's lien against certain described real estate. Appellee American State Bank filed a cross-complaint asking judgment against the Oswegos, and a foreclosure of a mortgage as to all parties to the action. There was a demurrer to the cross-complaint, which was overruled. The court rendered judgment for appellant in the sum of $7,300, but refused a foreclosure as to the mechanic's lien, and rendered a judgment for costs for all appellees except the American State Bank, and the Oswegos. The judgment is silent as to the cross-complaint, and, so far as the record in this case shows, the cross-complaint is still pending.
There is no final judgment from which to appeal, and this court has no jurisdiction. Champ v. Kendrick, *Page 643 Trustee (1892), 130 Ind. 545, 30 N.E. 635; Keller v. Jordan
(1897), 147 Ind. 113, 46 N.E. 343; Barnes v. Wagener (1907),169 Ind. 511, 82 N.E. 1037; State, ex rel., v. Jacobs (1921),76 Ind. App. 563, 132 N.E. 649.
Appeal dismissed.